Citation Nr: 1308303	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a head injury.

2.  Entitlement to service connection for residuals of head injury manifested as headaches.

3.  Entitlement to service connection for residuals of head injury manifested as neurofibroma/soft tissue mass.

4.  Entitlement to service connection for residuals of head injury manifested as memory loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.

In March 2008 the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A transcript of that hearing has been associated with the claims file.

In May 2008 and July 2010, the Board remanded the case for additional development.  It now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)). 

The Board notes that the RO reopened the Veteran's claim of entitlement to service connection for residuals of a head injury and denied it on the merits in both the March 2006 statement of the case and December 2011 supplemental statement of the case.  However, prior to consideration of the Veteran's claim on the merits, the Board is required to consider the issue of finality, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002 and Supp. 2012).

The United States Court of Appeals for Veterans Claims (Court) has held that "a claimant's identification of the benefit sought does not require any technical precision."  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission."  (citations omitted)).  In light of the evidence of record reflecting the Veteran's complaints of headaches, memory loss, and neurofibroma/soft tissue mass, all as residuals of head injury, the Board has recharacterized the issues as reflected on the title page.

In August 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received by the Board, and in January 2013 the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion, and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In January 2013, the Veteran's representative acknowledged the specialist's report and submitted further argument in response.  See generally 38 C.F.R. §§ 20.901, 20.903.
Accordingly, the Board will proceed with the consideration of his case.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of a head injury was denied in a September 1985 rating decision.  Though the Veteran initiated an appeal of this decision, he did not perfect an appeal and no new and material evidence was received during the appeal period; thus, the decision became final.

2.  The evidence received since the September 1985 rating decision is new and raises a possibility of substantiating the claim.

3.  The evidence shows that the Veteran's currently diagnosed residuals of head injury manifested as neurofibroma/soft tissue mass are related to military service.

4.  The evidence shows that the Veteran's currently diagnosed residuals of head injury manifested as headaches are related to his service-connected neurofibroma/soft tissue mass.

5.  The preponderance of the evidence shows that the Veteran's memory loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his residuals of head injury.


CONCLUSIONS OF LAW

1.  The unappealed September 1985 rating decision that denied service connection for residuals of head injury is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The Veteran's residuals of head injury manifested as neurofibroma/soft tissue mass were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2012).

4.  The Veteran's residuals of head injury manifested as headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 30304(b) (2012).

5.  Residuals of head injury manifested as memory loss were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

In this decision, the Board reopens and grants claims for service connection for residuals of head injury manifested as headaches and neurofibroma/soft tissue mass.  As this represents a complete grant of the benefits sought on appeal with respect to those issues, no discussion of VA's duty to notify and assist is necessary for those claims.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

With respect to the Veteran's claim for service connection for residuals of head injury manifested as memory loss, the Board finds that the duty to notify has been met.  Specifically, a January 2004 letter provided notice, before the initial unfavorable decision in July 2004, regarding what information and evidence is needed to substantiate his claim for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A letter dated March 2006 advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  A letter dated June 2008 provided all of the tailored notice required by Kent.

While the March 2006 and June 2008 letters were issued after the initial July 2004 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the letters were issued, the Veteran's claim was readjudicated in the December 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.

In the May 2008 and July 2010 remands, the Board directed the AOJ to request Social Security Administration (SSA) records and applicable VA treatment records from the VA Medical Center (VAMC) in Washington, D.C., from 1979 to the present, including tumor board records from 2003.  The AOJ substantially complied with this directive.  The record reflects that the AOJ requested records from SSA pertaining to the Veteran, but the SSA replied in June 2008 that after exhaustive and comprehensive searches, it was not able to locate medical records and that further efforts would be futile.  

VA treatment records from the Washington, D.C. VAMC dated through July 2011 were associated with the claims file.  It is unclear if documentation from the "Tumor Board" allegedly scheduled for December 9, 2003 has been associated with the claims file.  There is no record that is clearly identified as a "Tumor Board" and no record dated on December 9, 2003, although there is a December 10, 2003 record from the VAMC that discusses the Veteran's mass that has been alternatively called a tumor.  In October 2011, G. L., National Service Office Assistant Supervisor with the Veterans of Foreign Wars (VFW) indicated that, with respect to the "Tumor Board" records, "it seems futile to continue search for medical records that have been show to be lost."  The Board agrees that further efforts to locate this document would be futile.  VA has requested all records from the VAMC in Washington, D.C. for the Veteran and the records produced cover the 2003 time period, but there is no December 10, 2003 "Tumor Board" document.  As such, the Board finds that either the record does not exist, or further efforts to search for the record would be futile.  Accordingly, VA has met its duty to assist with Veteran with development of his claim.  

The Veteran was also provided with a neurological VA examination in November 2009 and a traumatic brain injury (TBI) VA examination in June 2011.  As discussed further herein, the Board finds that the resulting opinions are not adequate for evaluation purposes.  Accordingly, in August 2012 the Board requested a VHA expert medical opinion.  Such opinion was provided in December 2012 and associated with the Veteran's claims file.  The Board finds that this opinion is adequate for evaluation purposes because the examiner conducted a thorough review of the Veteran's claims file, including medical history and records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has been afforded a hearing before the undersigned AVLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  Specifically, the AVLJ addressed potential sources of new and material evidence and how the Veteran could ensure that this evidence became part of the record, as well as the chronology of events of his in-service injury and post-service treatment.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim through specific pertinent questioning.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the AVLJ hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Reopened Claim

The Veteran seeks to reopen his previously denied claim of service connection for residuals of head injury.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

The Veteran first sought service connection for this condition in July 1983.  The RO denied his claim in a September 1985 rating decision, as it found that the Veteran's current symptoms were due to a pre-existing head injury and aggravation of such injury had not been established.  The Veteran filed a timely NOD with the September 1985 decision denying his claim.  The RO issued a Statement of the Case in October 1985 that continued to deny his claim, but the Veteran did not file a Substantive Appeal following the Statement of the Case.  No additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 1985 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§20.1103, 20.1105 (2012).  

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim; rather it need only be probative in regard to each element that was a specified basis for the last disallowance).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The prior evidence considered in the final September 1985 denial consisted of the Veteran's STRs and a VA medical certificate dated May 1985.  The medical certificate showed current soft tissue swelling over the parietal bone and complaint of chronic headaches since service that the Veteran related to a trauma in 1969.  The basis of the final denial was that the Veteran's current symptoms were due to a pre-existing head injury and aggravation of such injury had not been established.

New evidence added to the record since the September 1985 rating decision consists of VA treatment records dated 2001 to July 2011, hearing testimony, numerous lay statements from the Veteran and his friends and family, VA examination reports, and a VHA opinion.

The newly submitted treatment records include a VHA opinion that relates the Veteran's current headaches and neurofibroma/soft tissue mass to his military service.  It also includes testimony and lay statements describing an in-service injury to the Veteran's head.  The absence of evidence of an in-service injury or aggravation was one of the elements of service connection upon which the prior denial was based.  Accordingly, this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  It is therefore material and sufficient to reopen the previously-denied claim.  Shade, supra.  The Board reopens the Veteran's claim of entitlement to service connection for residuals of head injury, manifested as headaches, neurofibroma/soft tissue mass, or memory loss for a de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  



III.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, supra.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the specific legal criteria governing preexisting disorders, the Board observes that every Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of entrance into service, except where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  Moreover, when determining whether a defect, infirmity, or disorder is "noted" at entrance, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

To rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Significantly, the Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, supra (supporting medical evidence is needed to establish the presence of a preexisting condition).

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

STRs reflect that the Veteran was afforded a pre-induction examination in June 1968.  Head, scalp, and neurological evaluation were normal.  On the separate Report of Medical History, the Veteran reported a history of a head injury, frequent or severe headaches, a laceration of the head at age 15, and that he was told to have a soft spot on his head fixed.  However, the only pre-existing condition noted on the Report of Medical Examination was a birth mark on the shoulder.  Therefore, the Board finds that no head injury, headaches, neurofibroma/soft tissue mass, or memory loss were "noted" at entrance, as defined by 38 C.F.R. § 3.304(b) and Crowe v. Brown, supra.  Accordingly, the Board finds that the presumption of soundness attaches to the Veteran with respect to both his head injury and any residuals thereof.  See Bagby, supra.

In order to rebut the presumption of soundness, there must first be clear and unmistakable evidence that the head injury and/or any residuals thereof pre-existed the Veteran's entrance to service.  The only evidence in the claims file suggesting that such conditions pre-existed service is the Veteran's own report.  In a May 1969 STR, the Veteran reported that he fell and hit his head a year previously and gets headaches.  Such lay assertions, even when rendered in service, are insufficient to rebut the presumption of soundness.  Paulson, supra.

Weighing all of the above together, the Board cannot find clear and unmistakable evidence that the head injury or any residuals thereof pre-existed the Veteran's entrance to service.  There is no supporting medical evidence to establish the presence of a preexisting condition, as required by Crowe, supra.  The presumption of soundness cannot be rebutted without clear and unmistakable evidence that the claimed disorders pre-existed the Veteran's entrance to service.  VA has failed to establish such evidence; thus the presumption cannot be rebutted.  As a result, it is unnecessary to examine whether the second prong of 38 U.S.C.A. § 1111 has been met, namely, whether VA has shown clear and unmistakable evidence that the claimed disorders were not aggravated by service.  

Accordingly, the Board finds that the Veteran was sound upon entrance to service with respect to head injury and any residuals thereof.  As such, the Board must now consider whether service connection for those conditions is warranted on a direct basis.

A.  Neurofibroma/Soft Tissue Mass

The Veteran contends that his currently diagnosed neurofibroma/soft tissue mass is related to an in-service injury.  

The record shows that the Veteran has a current diagnosis of neurofibroma/soft tissue mass.  The Veteran reports that after service he did not seek treatment for residuals of his head injury until 1985.  Letters from friends verify that the Veteran had an abnormal growth on the back of his head since service.  The May 1985 VA medical certificate shows that on examination there was a soft tissue mass in the left parietal bone.  The diagnosis was soft tissue swelling over left parietal bone.  In October 2003, the Veteran had part of a soft tissue mass surgically removed from his scalp.  It was noted that he also had a 5 by 8 millimeter metallic foreign body within the mass, but this was not removed.  An Armed Forces Institute of Pathology report indicates that the removed scalp mass was pigmented diffuse neurofibroma.  In November 2009 the scalp cyst had recurred, and in June 2011 the mass was present and still growing.  The Board finds that the Veteran has a current disability of neurofibroma/soft tissue mass.

The record shows that the Veteran had soft tissue swelling in service.  In May 1969, examination revealed swelling on the left side of the scalp.  An impression was deferred.  The Veteran was given a skull series X-ray, which showed no significant abnormality.  At his hearing, he testified that during his work in service as a stonemason, he fell backwards from a scaffold and hit his head and was told that a piece of metal was inside but would eventually work its way out.  The Veteran is competent to testify to events in his personal experience, including the fall and swelling during service.  Layno, supra.  Moreover, scaffolding work is consistent with his military occupational specialty of stonemason.  38 U.S.C.A. § 1154(a).  Treatment records show two falls during service: one in September 1969 while on guard duty, and another in November 1969 wherein the Veteran tipped his rig over.  The Board finds that the report of a fall during service in which the Veteran hit his head is credible.  Based on documented swelling and the Veteran's competent and credible report, the Board finds that he sustained a head injury during service.

The November 2009 examiner took a medical history and physically evaluated the Veteran.  He reported a fall in service off of scaffolding.  He had surgery to remove a cyst from the parieto-occipital scalp in 2003 and debris was found in the cyst.  A metallic foreign body was left in place in the scalp.  The examiner stated that the scalp cyst had reoccurred but did not actually opine on whether the neurofibroma/soft tissue mass was related to service.  Accordingly, the opinion cannot be probative on this question.

The same examiner performed a TBI examination on June 2011.  She reviewed the file, took a medical history and physically evaluated the Veteran.  She noted the report of a soft spot on the Veteran's head during service.  He reported developing an enlarging, weeping mass on his left scalp years after service, and the eventual partial resection of a tumor in 2003 under the left scalp.  It was diagnosed as a neurofibroma and continues to grow to the present.  The examiner diagnosed remote history of mild head injury with possible brief loss of consciousness and partial resection of a sub-galleal neurofibroma.  She opined that "none of the present symptoms are related to the head injury of 1969.  The mass was present prior to enlistment and grew per its natural history over several decades."  This opinion relies on the rationale that the mass pre-existed service.  Because the Veteran has been presumed sound with respect to head injury and any residual thereof, including neurofibroma/soft tissue mass, the examiner's rationale is inadequate and the Board cannot find it probative.  

The VA neurologist who provided the VHA expert opinion assumed the presumption of soundness with respect to head injury and any residuals thereof.  His opinion therefore assumes that the head injury occurred in service and the reported soft tissue swelling began in service.  He noted that the pathology report from the 2003 resected scalp lesion was compatible with a neurofibroma and a contemporary CT scan revealed a metallic foreign body in the mass that was not removed during surgery.  Having thoroughly reviewed the record, he opined that the probability was 50 percent or higher that the mass resulted from the head injury that the Veteran sustained during service.  He also found it likely that the metallic foreign body found at the vertex of the mass was retained at the time of said injury.  His rationale stated that, "Although neurofibromas are not, in general, associated with trauma or retained foreign bodies, growths with similar histologic features can result in such circumstances."  The Board finds this opinion probative, as it is based on the full record, contains a rationale, and is consistent with the presumption of soundness.

As the only probative medical opinion of record relates the Veteran's residuals of head injury manifested as neurofibroma/soft tissue mass to his military service, the Board finds service connection for such disability is warranted.  

B.  Headaches

The Veteran contends that his currently diagnosed headaches are related to an in-service injury.  

The record shows that the Veteran has a current disability of headaches.  A VA medical certificate dated May 1985 shows report of chronic headaches since service, which he related to trauma in 1969.  At a VA neurology consult in September 2006 the Veteran complained of ongoing headaches and the neurology resident assessed headaches.  In the November 2009 VA neurological examination report, a registered nurse diagnosed muscle tension headaches.  At the June 2011 TBI VA examination, the Veteran reported moderately intense headaches two to three times per week.  The VHA medical expert noted that the Veteran continues to complain of headaches.  The Board finds that the Veteran has a current disability of headaches.

The record shows that the Veteran had headaches in-service.  The Veteran reported the symptom of headaches during service in STRs dated May 1969 and December 1969, and in what appears to be his separation examination.  The Board finds that the Veteran suffered headaches in service.

The November 2009 examiner took a medical history and physically evaluated the Veteran.  After the fall from scaffolding, he had brief loss of consciousness and stated that he had headaches following this incident.  The examiner stated that she found the report of the fall credible but opined that the reported headaches were not the result of the minor head injury during service.  The examiner provided no rationale whatsoever for this opinion, and therefore the Board cannot find it probative.

The same examiner performed a TBI examination on June 2011.  She reviewed the file, took a medical history and physically evaluated the Veteran.  She noted that his headaches disappeared for a period of years after the fall, and then began again around 2000.  The Board notes that this is inconsistent with the 1985 medical record in the claims file, which reports chronic headaches since service.  The Veteran reported current moderately intense headaches two to three times per week.  The examiner opined that "none of the present symptoms are related to the head injury of 1969.  The mass was present prior to enlistment and grew per its natural history over several decades."  For the same reason outlined in the neurofibroma/soft tissue mass analysis, this opinion conflicts with the presumption of soundness and the Board cannot find it probative.

The VA neurologist who provided the VHA expert opinion assumed the presumption of soundness with respect to head injury and any residuals thereof.  His opinion therefore assumes that the head injury occurred in service and the reported headaches began in service.  Having thoroughly reviewed the record, he opined that the probability was 50 percent or higher that the mass, incurred in service, causes or contributes to the Veteran's headaches.  He provided the rationale that such masses arise from injured nerve terminals or sheaths and therefore can present with pain.  Board finds this opinion probative, as it is based on the full record, contains a rationale, and is consistent with the presumption of soundness.

As the only probative medical opinion of record relates the Veteran's residuals of head injury manifested as headaches to service, the Board finds service connection for such disability is warranted.  

C.  Memory loss

The Board finds that the Veteran has current complaints of memory loss.  A VA treatment record dated April 2005 noted memory was within normal limits.  The first mention of memory loss in the record is an October 2006 complaint of poor recent memory at a VA neurology appointment.  In February 2009 via telephone contact the Veteran stated that he experienced loss of memory due to head trauma and could not recall the exact date of his fall during service.  In November 2009 the Veteran reported that memory problems began three years prior.  The June 2011 examiner noted moderate memory impairment.  In December 2012 the VHA medical expert noted continued complaints of memory loss.

The Veteran's STRs show no reference to any memory loss.  However, it has been established that the Board finds the Veteran sustained a head injury in service and the Veteran contends that his current memory loss is a manifestation of residuals of that injury.

The November 2009 examiner took a medical history and physically evaluated the Veteran.  He stated that his memory problems began three years prior.  The examiner stated that she found the report of the fall credible but opined that the reported memory loss was not the result of the minor head injury during service.  The examiner provided no rationale whatsoever for this opinion, and therefore the Board cannot find it probative.

The same examiner performed a TBI examination on June 2011.  She noted moderate memory impairment but opined that none of the present symptoms are related to the head injury of 1969 because the mass pre-existed enlistment.  As discussed in prior sections, this opinion conflicts with the presumption of soundness and the Board cannot find it probative.

The VA neurologist who provided the VHA expert opinion assumed the presumption of soundness with respect to head injury and any residuals thereof.  His opinion therefore assumes that the head injury occurred in service and the reported soft tissue swelling and headaches began in service.  Having thoroughly reviewed the record, he opined that the probability was lower than 50 percent that the mass causes the Veteran's complaints of memory loss.  He provided the rationale that the CT scan in 2003 did not reveal any additional intracranial pathology; nor did the mass extend inside the bony skull; nor was there any lesion within the brain caused by the mass.  The Board finds that this opinion probative, as it is based on the full record, is supported by a clear rationale, and is consistent with the evidence of record, as there was no reported memory loss in service, or until many decades thereafter.  

The Board notes that the Veteran has contended on his own behalf that his memory loss is related to his military service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In this case, the Veteran did not mention memory loss in any of his lay statements, hearing testimony, or procedural submissions.  The first mention of memory loss in the record is the October 2006 complaint of poor recent memory.  In February 2009 via telephone contact the Veteran stated that he experienced loss of memory due to head trauma.  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's memory loss and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, he does not possess the medical knowledge to attribute his memory loss to any specific instance of his military service, including as secondary to his service-connected neurofibroma/soft tissue mass.

Here, while the Veteran is competent to describe his memory loss symptoms, the Board accords his statements regarding the etiology of the claimed disorder little probative value as he is not competent to opine on such a complex medical question.  In contrast, the VHA medical expert took into consideration all the relevant facts in providing an opinion, to include the Veteran's history, current medical condition, and the 2003 CT scan of the head.  Therefore, the Board accords greater probative weight to the VHA expert opinion.

Based on the foregoing, there is no probative evidence of a nexus between the Veteran's current memory loss and his military service.  Accordingly, he is not entitled to service connection on a direct basis.


The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of head injury manifested as memory loss.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for residuals of a head injury is granted.

Service connection for residuals of head injury manifested as neurofibroma/soft tissue mass is granted.

Service connection for residuals of head injury manifested as headaches is granted.

Service connection for residuals of head injury manifested as memory loss is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


